﻿ Mr. President, allow me, on behalf of the delegation of the Democratic Republic of Afghanistan, to congratulate Mr. von Wechmar on his election to the high office of the presidency of the thirty-fifth session of the General Assembly. We hope that under his chairmanship the current session will make a notable contribution to the cause of strengthening international peace and security. We should like to assure him that the Afghan delegation will fully cooperate with him and help him in every way to discharge his duties.
113.	May we also express our appreciation to his predecessor, the prominent Tanzanian statesman and diplomat, Mr. Salim Ahmed Salim, for his skilful conduct of the deliberations of the last few sessions of the General Assembly.
114.	We should like to pay a tribute to the Secretary General, Mr. Kurt Waldheim, for his tireless efforts to make the United Nations more efficient in maintaining peace and security.
115.	Permit me at the very beginning of my statement heartily to congratulate the delegations of the Republic of Zimbabwe and of Saint Vincent and the Grenadines on the admission of their newly born States to the United Nations. Their accession to independence is one more step towards the complete and final elimination of the obnoxious system of colonialism.
116.	This session of the General Assembly has begun its deliberations at a time when the international situation is not as good as one would wish it to be. Certain quarters are desperately trying to reverse the course of world developments, to quell those healthy trends in international life which became known as detente or the relaxation of international tension and to bring the world back to the ill-famed time of the cold war.
117.	The present international situation is characterized by an acute struggle between the forces coming out in defence of peace, strict respect for the rights of peoples and the lessening of international tension and those forces which propagate and practise violence, oppression, militarism and aggression.
118.	Dangerous trends in world politics are visible enough and, unless they are stopped, the world could be brought to the brink of war. The main source of danger to world peace is the reckless and irresponsible policy of United States imperialism and the Beijing hegemonists. Seeking military supremacy over the socialist countries, the United States is stepping up the arms race, pressuring its allies into following the same course and trying to avoid the settlement of outstanding problems and disputes by peaceful means of negotiation.
119.	Particularly worrisome are certain of the latest trends in the policy of the United States, namely the concept of a so-called limited nuclear war expounded by the Pentagon in the United States Presidential Directive. That concept is designed to blur the distinction between conventional and nuclear conflict and it may create fatal illusions.
120.	Afghanistan is an Asian country and as such follows with concern the development of events on the great continent of Asia. On the one hand, the characteristic feature of political life in Asia is the strengthening of the will and determination of the peoples of the continent for peace and peaceful cc operation, for social progress and the consolidation of national sovereignty. On the other hand, one can see the dangerous activities of forces which are hostile to the course of freedom of the Asian peoples. Imperialists and Chinese hegemonists are seriously aggravating and complicating the situation in Asia.
121.	Peace and security in Asia are threatened by continuing Israeli aggression against the Arab nations under the cover of separate deals supported by United States imperialism and by the fact that the Palestinian Arabs continue to be deprived of their national rights, including their rights to return to their homeland and to establish an independent sovereign national State.
122.	Peace and security in Asia are threatened by an unprecedented build-up of United States military and naval forces in the Arabian Sea, the Gulf and the Red Sea. In recent months the United States has concentrated in those areas more than 30 naval vessels, including some aircraft carrier groups, several thousand Marines and hundreds of military aircraft. United States imperialism has already tried to use those forces to commit an act of outright aggression against the Islamic Republic of Iran.
123.	Peace and security in Asia are threatened by the attempts of the Beijing hegemonists and United States imperialists to destabilize the situation in IndoChina, for which purpose they stage military provocations on the Sino Vietnamese border and provocative actions by the remnants of the Pol Pot bands against the People's Republic of Kampuchea.
124.	Those are the real sources of tension and instability in Asia. The Democratic Republic of Afghanistan, together with all other peace-loving Asian countries, comes out in favour of normalization and the establishment of good neighbourly relations throughout the continent of Asia and for the elimination by peaceful means of hotbeds of tension and military conflicts.
125.	The position of the Democratic Republic of Afghanistan on a peaceful settlement in the Middle East is well known. It was recently spelled out in detail at the emergency special session of the General Assembly, devoted to the Palestinian question. 
126.	Afghanistan resolutely condemns the separate behind the scenes deals between the Egyptian President and the Israeli Zionist clique. The capitulatory course of Sadat's regime and its separate treaty with Zionists have blocked the way to a just and lasting peace in the Middle East. Great damage has thus been done to the cause of the national independence of Arab and African peoples and, in the first place, to the just struggle of the Arab people of Palestine for their freedom and the restoration of their inalienable national rights.
127.	A just and lasting peace in the Middle East can be established only on the following foundations: there must be complete and unconditional withdrawal of all Israeli troops from all the Arab territories occupied by Israel in 1967, including Jerusalem, and the elimination of all the consequences of the Israeli aggression; there must also be realization of the inalienable legitimate national rights of the Arab people of Palestine and, first of all, of their right to self-determination, including the establishment of their own independent and sovereign State and the recognition of the PLO as the sole legitimate representative of the Arab people of Palestine, along with the participation of the PLO in all the stages of the Middle East settlement. The world community should demand strict implementation of resolution ES7/2 adopted by the General Assembly at its seventh emergency special session, devoted to Palestine, which reaffirmed the inalienable national rights of the Palestinian Arabs and demanded the complete and unconditional withdrawal of the Israeli troops from all the occupied Arab lands, to start before 15 November 1980.
128.	Israeli aggression in the south of Lebanon, the victims of which are the civilian population and Palestinian refugees, must cease: longsuffering southern Lebanon should be protected from Israeli aggressors. The continued interference of Zionists in the internal affairs of the Lebanon, their attempts to split the country and to annex its southern part, should be resolutely condemned and effectively prevented.
129.	The people and the Government of the Democratic Republic of Afghanistan reject with indignation the decision of the Tel Aviv Knesset declaring Jerusalem to be the eternal and indivisible capital of Israel. It is a flagrant violation of all the relevant resolutions of the United Nations, including the resolution approved by the recent emergency special session on the Palestinian question. The outright and blatant annexation by Israel of a city most sacred to all Moslems and followers of other faiths cannot leave silent or indifferent any Moslems or any peace-loving people throughout the world.
130.	The Government of the Democratic Republic of Afghanistan is of the opinion that the Security Council should without further delay take the most effective measures, including the sanctions provided for in Chapter VII of the Charter of the United Nations, in order to prevent Israel from moving its capital to Jerusalem. The restoration of the Holy City of Jerusalem to Arab sovereignty is an indispensable condition for a durable peace in the Middle East. All those who try to block such a decision of the Security Council by misusing their right of veto will deeply hurt the feelings and sentiments of hundreds of millions of Moslems and be held responsible for all the consequences of such an act.
131.	The Democratic Republic of Afghanistan condemns the unprecedented military and naval build-up of the United States in the Indian Ocean, the Arabian Sea, the Gulf and the Red Sea, which has been continuing for more than a year now. We expires our concern over the feverish activity of the Pentagon aimed at the expansion of the existing United States bases in those areas, particularly the base on Diego Garcia, and the establishment of new ones. The agreements to this effect recently concluded between the United States and Oman, Somalia, Egypt and Kenya are causing concern to the other countries of the area and all peace-loving peoples of Asia. These moves create a direct threat of armed interference in the internal affairs of the oil rich countries of the Middle East, the Gulf area and the Indian Ocean region.
132.	The American military and naval build up in the Indian Ocean, the Arabian Sea, the Gulf and the Red Sea runs counter to the numerous decisions of the United Nations, the OAU and the nonaligned movement relating to the transformation of the Indian Ocean into a zone of peace. It is very important, therefore, to facilitate concrete measures aimed at reaching this goal. Afghanistan for its part is ready to cooperate actively in this with other countries of the area and will take part in the international Conference on the Indian Ocean, to be held at Colombo in 1981 within the United Nations framework.
133.	The Democratic Republic of Afghanistan is following with concern the events in Southeast Asia. The Afghan people resolutely condemn the armed provocations of Chinese hegemonists against the Socialist Republic of Viet Nam, the Lao People's Democratic Republic and the People's Republic of Kampuchea. We wholeheartedly support the constructive proposals concerning the settlement of the situation in Southeast Asia put forward by the Ministers for Foreign Affairs of Viet Nam, Laos and Kampuchea. The three States have expressed their readiness to sign with Thailand bilateral or multilateral treaties of nonaggression, non-interference in each other's internal affairs and refusal to allow anybody to use their territory as a base against the other contracting parties. We welcome other initiatives of the three Indo-China States aimed at creating a zone of peace and stability in Southeast Asia.
134.	Democratic Republic of Afghanistan condemns the continuing illegal presence in the United Nations of the Pol Pot henchmen. We demand the restoration of the legitimate rights of the People's Republic of Kampuchea in the United Nations. Only the People's Revolutionary Council of Kampuchea, which enjoys the support of all the Kampuchean people and exercises complete control over the country, has the right to represent Kampuchea in the world arena, the United Nations and other international bodies.
135.	Imperialist and hegemonist quarters try to cover up their aggressive schemes in Asia by making a great hue and cry about events in Afghanistan and around it. But it must be clear to any impartial observer that Afghanistan and the Afghan people do not constitute any threat to anyone.
136.	Having launched their national democratic anti-imperialist and anti-feudal revolution in April 1978, the people of the Democratic Republic of Afghanistan are engaged in the creative labour of eliminating the vestiges of the outdated feudal system and building a new society free from exploitation of man by man. This course was chosen by the Afghan people of their own free will and they will defend their freedom, independence, national dignity and honour to the last drop of their blood.
137.	As a nonaligned country, Afghanistan steadfastly pursues a policy of peace, friendship and cooperation with all countries willing to reciprocate. Article 12 of the Fundamental Principles of the Democratic Republic of Afghanistan—the provisional constitution of the country reads as follows:
"The Democratic Republic of Afghanistan, a peace loving country, will make serious efforts to protect and strengthen friendly relations with other countries, especially the neighbouring nations and all Moslem countries and States, on the basis of mutual respect for one another's national independence, national sovereignty, territorial integrity and non-interference in one another's internal affairs."
138.	Babrak Karmal, Secretary General of the Central Committee of the People's Democratic Party of Afghanistan, President of the Revolutionary Council and Prime Minister of the Democratic Republic of Afghanistan said recently:
"Afghanistan is a steadfast advocate of peace and friendship among various independent nations... and aspires to peaceful settlement of misunderstandings and problems among nations and States of the region and of the world."
139.	We regret to say that these peaceful aspirations of the Afghan people have not been reciprocated in certain quarters. Since the very beginning of the April revolution, imperialism, Chinese hegemonism and some reactionary regimes of the area have been engaged in hostile activities against Afghanistan. They help in every possible way the counterrevolutionary gangs which have taken refuge in the neighbouring countries; they supply them with modern weapons and military hardware; they send their instructors to train armed bandits, who daily intrude into the territory of Afghanistan, kill innocent people, including women, children and the elderly, burn schools and hospitals and murder teachers and doctors.
140.	Unfortunately, all these hostile activities emanating from the territories of the neighbouring countries are conducted with the connivance and even tacit support and encouragement of the authorities of these countries.
141.	The Afghan people and army, under the leadership of the People's Democratic Party of Afghanistan, could easily suppress the resistance of the counterrevolution, if it were not for the broad and active support of these forces by imperialism, especially United States imperialism, Chinese hegemonists and some reactionary Islamic regimes. Because of this support, the scope and intensity of foreign aggression and other forms of interference in the internal affairs of Afghanistan have been continuously increasing.
142.	Armed aggression from the outside and other forms of foreign interference reached such proportions that the Revolutionary Council of the Democratic Republic of Afghanistan had to ask the Soviet Union to send a limited contingent of troops to render assistance to the Afghan army in repelling outside aggression. This contingent was dispatched to Afghanistan upon the request of the Revolutionary Council and on the basis of the existing and valid Afghan Soviet Treaty of Friendship, Good Neighbourliness and Cooperation of 5 December 1978, and in accordance with Article 51 of the Charter of the United Nations to help Afghan armed forces to defend the independence, sovereignty and territorial integrity of the Democratic Republic of Afghanistan.
143.	The hostile activities from the territories of Pakistan and Iran notwithstanding, the Government of the Democratic Republic of Afghanistan has on many occasions expressed its willingness and sincere desire to have normal, friendly relations with its neighbours. The peoples of Afghanistan, Iran and Pakistan have centuries old traditional, historical, cultural and economic ties with common roots and a common heritage. There is nothing to divide them; they may happily live in peace and friendship. It is only the imperialists that try to divide us so as to rule in our part of the world.
144.	On 14 May of this year we put forward an elaborate programme for the political settlement of the situation that has developed around Afghanistan and the normalization of relations with Iran and Pakistan by peaceful means, by direct bilateral negotiations. The objective of such a political settlement should be guaranteed complete termination and non- resumption of all acts of armed aggression against Afghanistan and other forms of interference from the outside directed against the Government and people of Afghanistan. Negotiations on political settlement and normalization of relations with Pakistan and Iran can be held only on the basis of strict respect for the sovereignty and sovereign rights of the Democratic Republic of Afghanistan.
145.	The question of the withdrawal of the limited Soviet military contingent from Afghanistan should be resolved within the context of a political settlement. The cessation and guaranteed non-recurrence of military incursions and all other forms of interference in the internal affairs of Afghanistan would eliminate the reasons which prompted Afghanistan to request the Soviet Union to send that contingent into its territory.
146.	The constructive peaceful proposals of the Democratic Republic of Afghanistan to that effect were widely acclaimed by progressive and peace-loving forces all over the world. They were positively assessed by the realistic and sober-minded statesmen in some Western countries. Now it is up to the Governments at Teheran and Islamabad to respond to those proposals.
147.	The taking of practical steps in the direction of political settlement around Afghanistan and the improvement of the situation in that area have been facilitated by the withdrawal from Afghanistan, by agreement with the Afghan Government, of those Soviet troops the presence of which was no longer necessary given the conditions of continuing stabilization of the situation in the country. That stabilization is the result of serious defeats sustained by the counterrevolutionary bands sent in from the outside.
148.	We are ready to sit down at the negotiating table as soon as Pakistan and Iran are ready to do so. But it goes without saying that the conduct of negotiations should not be accompanied by the continuance of hostile activities against Afghanistan from their territories.
149.	We are well aware that all sorts of obstacles in the way to such settlement are being created by the United States as well as by the Chinese hegemonists, who for these purposes use the ruling circles of Pakistan and some reactionary circles in Iran.
150.	But we are quite confident that the trend towards political settlement will eventually prevail, and that that will have a positive effect on the situation in the area and improve the political climate in the world as a whole.
151.	Afghanistan, having friendly relations with Iraq, and being a neighbour of Iran, is following with deep concern the armed conflict between those two countries. We sincerely hope that the Governments of Iraq and Iran will desist from steps that may cause the situation to worsen still further, and that they will find peaceful ways and means of resolving their dispute.
152.	That is the position of principle of the Government of the Democratic Republic of Afghanistan on the issue of the elimination of hotbeds of tension in Asia in general and around Afghanistan in particular. We are grateful to all friendly countries, and to Cuba and India in particular, that have made sincere efforts to use their good offices to facilitate a peaceful political settlement of the situation in the region.
153.	It is a plain truth that durable peace and the irreversible process of detente are inconceivable unless effective measures are taken to curb the arms race and to start effective disarmament. It is a sad comment that more than $400 billion is spent annually on armaments while hundreds of millions of people go hungry and the gap between developing and developed countries is increasing at an alarming rate.
154.	It must be noted though that, thanks to the relentless efforts of the socialist and other peace-loving countries and in spite of the stubborn resistance of those in imperialist and hegemonistic quarters, it has been possible to make some tangible advance in certain directions towards stopping the arms race.
155.	But many important problems on which mankind's peaceful future and progress depend have not yet been resolved, especially in the field of ending the arms race, which continues to intensify, thus increasingly threatening the process of detente, peace and the security of peoples.
156.	Therefore Afghanistan wholeheartedly supports the initiatives and proposals put forward last May by the States parties to the Warsaw Treaty, in particular the proposal to hold in the near future, at the highest level, a meeting of leaders of States of all the regions of the world. Afghanistan agrees that such a meeting should concentrate on key issues of international life and chart ways to eliminate pockets of international tension and to prevent the outbreak of war.
157.	Of great significance would be the entry into force of the SALT II treaty, ratification of which continues to be delayed by the United States. Very important also are negotiations on limiting medium range missile systems in Europe, simultaneously and in organic interrelation with the United States forward based nuclear systems.
158.	There are a number of vitally important items on the agenda of the current session directly related to disarmament and the curbing of the nuclear arms race. My delegation would like to comment briefly on them.
159.	It goes without saying that a major goal of the United Nations should be to facilitate termination of the arms race and gradual transition to arms reduction. Of paramount importance is termination of the nuclear arms race, which constitutes a threat to the very existence of mankind.
160.	There is a good basis for negotiations on stopping the nuclear arms race and on disarmament—that is, the realistic set of proposals put forward by the USSR and other socialist countries, which embrace practically every aspect of this problem. Among them is a proposal to hold negotiations with the participation of all nuclear Powers and some non-nuclear States on the cessation of the production of nuclear weapons of all types and the gradual reduction of their stockpiles until they are completely liquidated. It is logical that simultaneously appropriate international legal guarantees of the security of States be worked out. An important step in that direction would be a treaty on the non-use of force in international relations.
161.	Year after year the United Nations General Assembly has kept approving a resolution on the urgent need for the cessation of the testing of nuclear weapons, calling upon nuclear weapon States to expedite the conclusion of a comprehensive nuclear test ban treaty. We highly appreciate the constructive flexible position of the Soviet Union on this issue and call upon other participants in the negotiations to be as flexible in order to reach an agreement on this vitally important issue as soon as possible.
162.	In the context of curbing the nuclear arms race, it is urgent to strengthen still further the regime of non-proliferation of nuclear weapons in accordance with the provisions of the Treaty on the Non-proliferation of Nuclear Weapons. Although 112 States have acceded to that Treaty, it is very important to make it truly universal. We are still far from that goal, for there are now 154 States Members of the United Nations, to say nothing of States non-members.
163.	The delegation of the Democratic Republic of Afghanistan expresses great concern—and we are confident that this concern is shared by the world community—over the attempts of Israel and South Africa to get access to nuclear weapon technology. At this session the General Assembly should consider the experts' report on this issue, and stringent measures should be taken to prevent such an eventuality.
164.	The cause of the non-proliferation of nuclear weapons would be considerably advanced if two important steps were taken: namely, the conclusion of an international convention on the strengthening of security guarantees for non-nuclear States and an agreement on the non-stationing of nuclear weapons in the territories of States where there are no such weapons at present.
165.	Non-proliferation of nuclear weapons can also be promoted by the creation of nuclear weapon free zones in various parts of the world: in Southeast Asia, Africa, the Middle East, and Latin America. The Democratic Republic of Afghanistan strongly supports that idea and is in favour of practical measures in that direction.
166.	We follow with concern the reports on the attempts by Pakistan to gain access to nuclear weapon technology. Should this happen, it may aggravate the tension in the area still further.
167.	Apart from nuclear weapons, there are other sophisticated weapons of highly destructive and lethal power. The delegation of the Democratic Republic of Afghanistan notes with regret the rather slow progress in the Soviet American negotiations aimed at outlawing chemical weapons: that is mainly the result of the position of the United States delegation. We hope that the current session will approve a resolution helping to solve this question.
168.	This session, in our view, should facilitate practical steps for reaching an agreement on the prohibition of the development and production of new types of weapons of mass destruction and new systems of such weapons, as well as give an additional impetus to the negotiations on banning radiological weapons and highly inhumane neutron weapons.
169.	Afghanistan supports steps aimed at banning new types of conventional arms having a great destructive potential, in particular an agreement by the permanent members of the Security Council and their allies to renounce the build-up of their armed forces and conventional arms.
170.	It is the firm view of the Afghan delegation that the measures to which I have referred, aimed at curbing the race in conventional and nuclear weapons, should become an integral part of the programme of action of the second Disarmament Decade. An important role could be played in this respect by the second special session of the General Assembly on disarmament, scheduled for 1982, and the World Disarmament Conference. In our view, the World Disarmament Conference has to be convened soon after the special session. We hope that the 1980s will be a decade of substantial progress on the way to guaranteeing lasting peace and security in the world.
171.	In the present complicated world situation, no effort should be spared to defuse the tension, to improve the international situation and to arrest the adverse course of developments. It is in that context that we welcome the proposal of the Soviet Union to include in the agenda of this session the item entitled "Urgent measures for reducing the danger of war".
172.	The measures to this effect provided for in the Soviet draft resolution, when implemented, will ease the burden of military expenditures of States, strengthen the regime of the non-proliferation of nuclear weapons and create favourable conditions for a breakthrough in the field of curbing the arms race and disarmament. The Afghan delegation is therefore willing to support this draft resolution.
173.	We also support the proposal of the USSR aimed at ensuring greater care and concern by States for the conservation of the earth's nature. Today, Mother Nature is primarily a victim of the arms race, and the most effective way to protect her is to curb the arms race, particularly the nuclear arms race.
174.	The Democratic Republic of Afghanistan belongs to the nonaligned movement, which is a considerable positive factor in present-day international politics. Within the non-aligned movement, the Democratic Republic of Afghanistan, together with other progressive nonaligned countries, struggles for the strengthening of peace and international security, the implementation of disarmament, the creation of zones of peace, the liquidation of foreign military bases on the territories of others, for the inadmissibility of any outside interference in the internal affairs of States and the creation of a new international economic order on a just and democratic basis.
175.	Twenty years have passed since the adoption by the United Nations of the historic Declaration on the Granting of Independence to Colonial Countries and Peoples. The face of the world has changed radically during those 20 years. More than 100 countries have acceded to independence since then, and the United Nations membership has increased accordingly. The colonial system is practically dead, but not yet buried; there are still vestiges of colonialism and racism in some parts of the world. The ugly face of neo-colonialism still exists as well. The abhorrent and inhuman regime of apartheid still survives in South Africa.
176.	The best way for this Assembly to mark the twentieth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples is to take effective and resolute measures to do away completely and irrevocably with the last vestiges of colonialism, neo-colonialism, racism and apartheid. The best way to do that is to extend all possible assistance to all the peoples and their national liberation movements that are still fighting against these evils for their freedom, self-determination and independence, for their dignity and honour.
177.	We stand side by side with our African brothers, and we support the heroic people of Namibia who, under the leadership of SWAPO, are fighting against the South African occupation force for their freedom, self-determination and independence.
178.	We express our solidarity with the people of South Africa who are waging a valiant struggle against the brutal apartheid regime of Pretoria. Effective decisions aimed at the further economic, political and diplomatic isolation of that regime and of those countries which support it must be taken at this session.
179.	The Democratic Republic of Afghanistan supports the struggle of the people of Western Sahara, under the leadership of the POLISARIO Front, for self-determination and independence.
180.	Afghanistan condemns the brutal repression of the people of South Korea by the despotic Seoul regime and the continuing occupation of South Korea by United States troops. The Democratic Republic of Afghanistan supports the just and persistent efforts of the Government of the Democratic People's Republic of Korea aimed at the peaceful and democratic reunification of Korea.
181.	The General Assembly, in our view, should denounce the attempts by the United States to annex the territory of Micronesia under various pretexts and thus to deprive the Micronesian people of their legitimate right to self-determination and independence. Such a step would be a violation of Article 76 of the Charter of the United Nations.
182.	We express our solidarity with the peoples of Latin America and the Caribbean in their struggle against imperialist intrigues and attempts to destabilize the situation in some countries of that area. Our sympathy goes to the peoples of Chile, Bolivia and El Salvador who are fighting the military dictatorships in those countries. We denounce those quarters which give military and financial support to these reactionary and brutally repressive regimes.
183.	Afghanistan invariably and consistently advocates the maintenance of the independence, sovereignty and territorial integrity of the Republic of Cyprus and strict respect for its policy of nonalignment. A realistic and viable settlement of the Cyprus problem should provide for the withdrawal of foreign troops from the island and the removal of all foreign military bases. A just and lasting solution of this problem is possible only on the basis and within the framework of the relevant decisions of the United Nations.
184.	The vestiges of neo-colonialist exploitation are felt most of all in the sphere of international economic relations. The iron grip of the transnational corporations on the economy of the developing countries and the selfish, greedy economic policies and discriminatory protectionist measures of the developed capitalist countries are the main obstacles in the way of the economic growth and development of the majority of countries of Asia, Africa, Latin America and the Caribbean. We regret that the imperialist countries have not shown the desired response and political will vis-à-vis the proposals and suggestions put forward at the recent eleventh special session of the General Assembly, devoted to the economic development decade. In order to break the resistance and opposition of imperialist monopolies to the establishment of new, equitable and just economic relations based on truly democratic principles, unity is needed between the developing countries, the socialist countries and all progressive forces of the world.
185.	Afghanistan considers the United Nations to be an indispensable instrument for maintaining international peace and security, and we shall continue our efforts towards enhancing its effectiveness on the basis of strict observance of the Charter and a further strengthening of its role in responding effectively and promptly to situations which tend to threaten world peace and security.
186.	In concluding my statement, I should like to express the hope of my delegation that the first General Assembly session of the 1980s will make a tangible and positive contribution to the solution of outstanding acute world problems and will make the world a safer and better place to live in.
187.	I assure members that Afghanistan will spare no effort to bring the world nearer to a lasting peace; to put a reliable, ironclad barrier in the way of those who would like to drag mankind into a new confrontation; to preserve detente; and to save present and succeeding generations from the scourge of war.
